Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 and 27-28 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 and 27-28 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 16-20 and 27-28


Reasons for Allowance
Claims 1, 5-11, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art wall bases largely include protrusions that extend upward and/or backward from a distal, lower portion of an extension member, as seen in Grun, US 3,201,909; Damato et al., US 3,449,873; and Johnson, US 2015/0252561 - rather than downward from a distal, lower portion of the extension member and terminating to form a bottom edge, whereby a channel is formed and defined by a unitary, continuous front surface of said protrusion, a lower surface of the extension member, and the floor and wherein the extension member extends downward from, and forward of, the front surface of the base member at a location at a or above the bottom edge and from within a lower half of the base member. There is no teaching, suggestion or motivation to modify the prior art of record to arrive at the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633